Opinion issued April 18, 2013




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                         ————————————
                            NO. 01-12-00586-CV
                         ———————————
 JENNIFER BARGAINER, INDIVIDUALLY, AS ADMINISTRATOR OF
  THE ESTATE OF VERNON JORDAN, AND AS PARENT OF EDWIN
 NIEVES, KIRSTEN BARGAINER, AND KEVIN BARGAINER; KEITH
   BARGAINER; KEIRON BRISBANE; AND SHAYNE BRISBANE,
                        Appellants
                                    V.
    THE NEXUS SPECIALISTS HOSPITAL, D/B/A NEXUS HEALTH
        SYSTEMS, INC., AND DANIELE THOMAS, Appellees



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                    Trial Court Cause No. 1,003,099


                       MEMORANDUM OPINION
      The parties have filed an agreed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2